     Case 3:19-cv-01622-W-AHG Document 1 Filed 08/28/19 PageID.1 Page 1 of 20



 1    Roberto Robledo (SBN 260041)
      LAW OFFICES OF ROBERTO ROBLEDO
 2    9845 Erma Road, Suite 300
      San Diego, California 92131
 3    (619) 500-6683
      (619) 810-2980 fax
 4    roberto@robertorobledo.com
 5    Attorneys for Plaintiff
 6

 7

 8                           U NITED S TATES D ISTRICT C OURT
                           S OUTHERN D ISTRICT OF C ALIFORNIA
 9
10
       Joseph Russo, an individual,            Case No. '19CV1622 BEN AGS
11
             Plaintiff,
12                                             Complaint
                    v.
13
       JPMorgan Chase Bank, N.A.,              Jury Trial Demanded
14
             Defendant.
15

16

17                                  INTRODUCTION
18    1.    Defendant JP Morgan Chase Bank, N.A., harassed Plaintiff for months with
19
            collection robocalls, when Defendant had no right to make these automated
20

21          calls to Plaintiff’s cellular telephone, and despite the fact that Plaintiff
22          instructed Defendant to stop calling.
23
      2.    Defendant persistently utilized an automatic telephone dialing system to
24

25          automatically dial Plaintiff’s cellular telephone, which violated Plaintiff’s
26          privacy rights afforded under state and federal law.
27
      3.    The United States Supreme Court has recognized a citizen’s home as “the
28



      Complaint—1
     Case 3:19-cv-01622-W-AHG Document 1 Filed 08/28/19 PageID.2 Page 2 of 20


            last citadel of the tired, the weary, and the sick," Gregory v. Chicago, 394
 1

 2          U.S. 111, 125 (1969), and has noted that “[p]reserving the sanctity of the
 3
            home, the one retreat to which men and women can repair to escape from
 4
            the tribulations of their daily pursuits, is surely an important value.” Carey
 5

 6          v. Brown, 447 U.S. 455, 471 (1980).
 7
      4.    Defendant has caused Plaintiff actual harm not only because Plaintiff was
 8

 9
            subjected to the aggravation and invasions of privacy that necessarily

10          accompanies these repeated robocalls, but also these robocalls caused
11
            diminished battery life, wasted Plaintiff’s time, and interfered with his
12

13
            ability to otherwise make and receive calls on his cellular telephone.

14                                      JURISDICTION
15
      5.    Jurisdiction arises under 28 U.S.C. § 1331, 47 U.S.C. § 227, and pursuant to
16

17          28 U.S.C. § 1367 for pendent state law claims, which are predicated upon

18          the same facts and circumstances that give rise to the federal causes of action.
19
      6.    This action arises out of Defendant’s repeated violations of the Telephone
20

21          Consumer Protection Act (“TCPA”), 47 U.S.C. § 227 et seq., the Rosenthal

22          Fair Debt Collection Practices Act, California Civil Code §§ 1788-1788.32
23
            (“RFDCPA”), and for its perpetual invasions of Plaintiff’s privacy in
24

25          violation of California common law.

26    7.    Venue is proper in this District because Defendant transacts business here
27
            and places phone calls into this District, and Plaintiff lives in California.
28



      Complaint—2
     Case 3:19-cv-01622-W-AHG Document 1 Filed 08/28/19 PageID.3 Page 3 of 20


                                             PARTIES
 1

 2    8.    Plaintiff Joseph Russo (hereinafter “Plaintiff”) is a natural person who
 3
            resides in the City of San Diego, State of California, from whom a debt
 4
            collector sought to collect a consumer debt which was due and owing from
 5

 6          Defendant and is a “debtor” as the term is defined by Cal. Civ. Code §
 7
            1788.2(h).
 8

 9
      9.    Plaintiff has suffered a concrete injury in fact that is traceable to

10          Defendant's conduct and that is likely to be redressed by a favorable
11
            decision in this matter.
12

13
      10.   Defendant JP Morgan Chase Bank, N.A., (hereinafter “Defendant” or

14          “Chase”) is a national bank and issuer of consumer revolving debt.
15
            Defendant has its principal place of business in Columbus, Ohio, and does
16

17          business in every State, including California.

18    11.   At all times relevant to this Complaint, Defendant used one or more
19
            instrumentalities     of    interstate   commerce,   including   electronic
20

21          communication and the mail, to conduct business in the State of California

22          and within this judicial district.
23
      12.   Defendant is not an attorney or counselor at law and are persons who, in
24

25          the ordinary course of business, regularly, on behalf of themselves or

26          others, engages in “debt collection” as that term is defined by Cal. Civ.
27
            Code § 1788.2(b), and are “debt collectors” as that term is defined by Cal.
28



      Complaint—3
     Case 3:19-cv-01622-W-AHG Document 1 Filed 08/28/19 PageID.4 Page 4 of 20


            Civ. Code § 1788.2(c).
 1

 2                              FACTUAL ALLEGATIONS
 3
      13.   Within four years immediately preceding the filing of this lawsuit, Defendant
 4
            and its agents used an automatic telephone dialing system to call Plaintiff’s
 5

 6          cellular telephone number (619) 517-3223 (“cellular telephone”) in an effort
 7
            to collect a debt from Plaintiff.
 8

 9
      14.   On or around December 1997, Plaintiff, who is a natural person, obtained

10          a Chase United MileagePlus credit card, from JP Morgan Chase Bank,
11
            N.A., (“card”).
12

13
      15.   Subsequently, Plaintiff made purchases with the card, and maintained a

14          balance on the card.
15
      16.   In or around April of 2019, due to financial circumstances beyond his
16

17          control, Plaintiff fell behind on payments for this account and it was

18          subsequently placed into collections.
19
      17.   From at least approximately May 2019 through July 2019, Defendant and
20

21          the collectors employed by Defendant repeatedly and willfully contacted

22          Plaintiff on his cellular telephone in an effort to collect a debt, after he had
23
            told Defendant and its agents to stop calling his cellular telephone.
24

25    18.   The repetitive and relentless calls Defendant placed to Plaintiff’s cellular

26          telephone, despite his requests that the calls stop, caused Plaintiff to feel
27
            physically sick including headaches, nausea, insomnia as well as feelings
28



      Complaint—4
     Case 3:19-cv-01622-W-AHG Document 1 Filed 08/28/19 PageID.5 Page 5 of 20


            of depression, anxiety, fear, shame, concern, and significant stress.
 1

 2                            Telephone Consumer Protection Act
 3
      19.   In 1991, Congress enacted the TCPA in response to a growing number of
 4
            consumer complaints regarding certain telemarketing practices.
 5

 6    20.   According to findings by the Federal Communication Commission
 7
            (“FCC”), the agency Congress vested with authority to issue regulations
 8

 9
            implementing the TCPA, such calls are prohibited because automated or

10          prerecorded telephone calls are a greater nuisance and invasion of privacy
11
            than live solicitation calls, and such calls can be costly and inconvenient.
12

13
      21.   The FCC also recognized that wireless customers are charged for incoming

14          calls whether they pay in advance or after the minutes are used.
15
      22.   On January 4, 2008, the FCC released a Declaratory Ruling wherein it
16

17          confirmed that autodialed and prerecorded message calls to a wireless

18          number by a creditor (or on behalf of a creditor) are permitted only if the
19
            calls are made with the “prior express consent” of the called party.
20

21    23.   The FCC also resolved the question of whether consent may be revoked in a

22          Declaratory Ruling and Order released on July 10, 2015, wherein it
23
            determined that “[c]onsumers have the right to revoke consent, using any
24

25          reasonable method including orally or in writing. Consumers generally may

26          revoke, for example, by way of a consumer-initiated call, directly in response
27
            to a call initiated or made by a caller.” In the Matter of Rules and Regulations
28



      Complaint—5
     Case 3:19-cv-01622-W-AHG Document 1 Filed 08/28/19 PageID.6 Page 6 of 20


            Implementing the Telephone Consumer Protection Act of 1991, Declaratory
 1

 2          Ruling and Order, FCC 15–72, 30 F.C.C.R. 7961 (July 10, 2015).
 3
      24.   The TCPA prohibits any person “to make any call (other than for emergency
 4
            purposes or made with the prior consent of the called party) using any
 5

 6          automatic telephone dialing system or any artificial or prerecorded voice –
 7
            (iii) to any telephone number assigned to a paging service, cellular telephone
 8

 9
            service, specialized mobile radio service, or other radio common carrier

10          service, or any service for which the called party is charged for the call.” 47
11
            U.S.C. § 227(b)(1)(A).
12

13
      25.   An “automatic telephone dialing system” means “equipment which has the

14          capacity (A) to store or produce telephone numbers to be called, using a
15
            random or sequential number generator; and (B) to dial such numbers.” 47
16

17          U.S.C. § 227(a)(1)(A), (B).

18    26.   At all times relevant to this complaint, Plaintiff was and is a “person” as
19
            defined by 47 U.S.C. § 153(39).
20

21    27.   At all times relevant to this complaint, Plaintiff was and is the owner,

22          subscriber and user of a cellular telephone with the telephone number (619)
23
            517-3223 that is assigned to a service for which Plaintiff is charged for calls.
24

25    28.   At all times relevant to this Complaint, Defendant knowingly used,

26          controlled, and/or operated an “automatic telephone dialing system” as
27
            defined by the TCPA at 47 U.S.C. § 227(a)(1) and 47 C.F.R. 64.1200(f)(2).
28



      Complaint—6
     Case 3:19-cv-01622-W-AHG Document 1 Filed 08/28/19 PageID.7 Page 7 of 20


                              Illegal Auto-Dialed Collection Calls
 1

 2    29.   Within four years immediately preceding the filing of this lawsuit, Defendant
 3
            and its agents knowingly used an automatic telephone dialing system to call
 4
            Plaintiff’s cell phone number (619) 517-3223 in an effort to collect a debt
 5

 6          from Plaintiff multiple times.
 7
      30.   Plaintiff instructed Defendant to stop calling his cellular telephone number,
 8

 9
            thus fully and effectively revoking Defendant’s right to call this cellular

10          telephone.
11
                                   Revocation of Consent
12

13
      31.   On or around June 5, 2019, Plaintiff answered a call he received from Chase

14          on his cellular telephone. After identifying himself he informed Chase that
15
            they were calling his cellular telephone and to please not call again.
16

17    32.   Despite Plaintiff’s revocation of Defendant’s right to call his cellular

18          telephone, Defendant persisted in calling him using an ATDS on his cellular
19
            phone.
20

21    33.   On or around June 19, 2019, Plaintiff answered a call he received from Chase

22          on his cellular telephone. He once again instructed Chase to stop calling his
23
            cellular telephone.
24

25    34.   Despite Plaintiff’s requests that the calls stop, Chase yet again called

26          Plaintiff’s cellular telephone on or around June 21, 2019. Plaintiff answered
27
            Chase’s call, confirmed his identity, informed Chase that they were calling
28



      Complaint—7
     Case 3:19-cv-01622-W-AHG Document 1 Filed 08/28/19 PageID.8 Page 8 of 20


            his cellular telephone, and requested that the calls stop.
 1

 2    35.   Chase ignored Plaintiff’s multiple requests that the calls stop and continued
 3
            to call his cellular telephone using an ATDS through July of 2019.
 4
                           Automated Call Violations of the TCPA
 5

 6    36.   Plaintiff did not expressly consent to Defendant’s placement of telephone
 7
            calls to his cell phone by the use of an automatic telephone dialing system
 8

 9
            or a prerecorded or artificial voice.

10    37.   Plaintiff revoked any consent he may have given to Defendant to call his
11
            cell phone by instructing Defendant to stop calling him on multiple
12

13
            occasions.

14    38.   Defendant ignored Plaintiff’s instructions, however, and continued to call
15
            Plaintiff’s telephone number with its automatic telephone dialing system.
16

17    39.   Defendant knew, or should have known, that it did not have Plaintiff’s

18          consent to use an automatic telephone dialing system to call Plaintiff’s cell
19
            phone, especially after Plaintiff’s multiple requests for Defendant to stop
20

21          calling him, yet they continued to harass Plaintiff with robocalls.

22    40.   Defendant made these unwanted automated phone calls to Plaintiff’s cell
23
            phone number in violation of the TCPA.
24

25    41.   These automated calls from Defendant to Plaintiff were made to Plaintiff’s

26          personal telephone, and therefore Plaintiff has suffered particularized
27
            concrete injuries because his cell phone was unavailable for legitimate use
28



      Complaint—8
     Case 3:19-cv-01622-W-AHG Document 1 Filed 08/28/19 PageID.9 Page 9 of 20


            during the unwanted calls and the calls harassed and annoyed him.
 1

 2    42.   Defendant’s repeated autodialed collection calls to Plaintiff’s cell phone,
 3
            within the last four years prior to filing this complaint, were illegal and in
 4
            violation of the TCPA, 47 U.S.C. § 227 et seq.
 5

 6    43.   None of the telephone calls that Defendant placed to Plaintiff were for
 7
            “emergency purposes” as specified in 47 U.S.C. §227(b)(1)(A).
 8

 9
      44.   Defendant willfully or knowingly violated the TCPA by continuing to call

10          Plaintiff’s cell phone after being told to stop because Defendant had no
11
            basis to believe that they had Plaintiff’s prior express consent to make
12

13
            automated calls or to send artificial and prerecorded messages to Plaintiff’s

14          cell phone.
15
      45.   The FCC has issued an order that states:
16

17                  The creditors are in the best position to have records kept in the
                    usual course of business showing such consent, such as purchase
18                  agreements, sales slips, and credit applications. Should a
19                  question arise as to whether express consent was provided, the
                    burden will be on the creditor to show it obtained the necessary
20                  prior express consent. Similarly, a creditor on whose behalf an
21                  autodialed or prerecorded message call is made to a wireless
                    number bears the responsibility for any violation of the
22                  Commission's rules. Calls placed by a third party collector on
23                  behalf of that creditor are treated as if the creditor itself placed
                    the call.
24

25          In re Rules Implementing the Tel. Consumer Prot. Act of 1991, 23 FCC Rcd

26          559, 565 (F.C.C. 2007), paragraph 10. (Footnotes omitted.)
27
      46.   The repeated autodialed collection calls of Defendant and its agents to
28



      Complaint—9
     Case 3:19-cv-01622-W-AHG Document 1 Filed 08/28/19 PageID.10 Page 10 of 20


             Plaintiff’s cell phone also unreasonably invaded Plaintiff’s right to privacy
 1

 2           in his home, in violation of California law.
 3
       47.   It was highly offensive for Defendant to continue calling Plaintiff on his cell
 4
             phone, multiple times a day, after he requested that they stop.
 5

 6     48.   Upon good faith information and belief, Plaintiff alleges that Defendant used
 7
             an automated telephone dialing system to call his cellular telephone in
 8

 9
             violation of the TCPA, because, when answered, the calls involved clicks,

10           pause, and delays before speaking with a live employee of Defendant,
11
       49.   Defendant has been sued numerous times in the past for its use of automated
12

13
             telephone dialing equipment on customers’ cellular telephones.

14                      Rosenthal Fair Debt Collection Practices Act
15
       50.   California’s Rosenthal Fair Debt Collection Practices Act (“RFDCPA”) has
16

17           adopted the acceptable standards of debt collection conduct for original

18           creditors such as Defendant, Cal. Civ. Code § 1788, and has incorporated the
19
             standards under the federal Fair Debt Collection Practices Act (“FDCPA”)
20

21           15 U.S.C. § 1692 et seq., by reference.

22     51.   Cal. Civ. Code § 1788.2(d) and § 1788.2(f) define the terms “debt(s)” and
23
             “consumer debt” as money, property, or their equivalent, which is due or
24

25           owing, or alleged to be due or owing, from a natural person to another person.

26           On or around December 1997, Plaintiff who is a natural person, obtained a
27
             Chase United MileagePlus credit card, from JP Morgan Chase Bank, with
28



       Complaint—10
     Case 3:19-cv-01622-W-AHG Document 1 Filed 08/28/19 PageID.11 Page 11 of 20


             an account number ending in 0121. Subsequently, Plaintiff made purchases
 1

 2           with the card, and maintained a balance on the card. Accordingly, this
 3
             financial obligation meets the definition of “debt(s)” and “consumer debt”
 4
             under Cal. Civ. Code § 1788.2(d) and § 1788.2(f).
 5

 6     52.   Cal. Civ. Code § 1788.2(e) sets out the definition of “consumer credit
 7
             transaction” as the acquisition of property, services or money on credit
 8

 9
             primarily for personal, family, or household purposes. The debt incurred by

10           Plaintiff was for personal, family, or household purposes, more specifically
11
             various personal expenses and services, meeting the criteria for “consumer
12

13
             credit transaction” under Cal. Civ. Code § 1788.2(e).

14     53.   Defendant began their collection attempts on the alleged debt shortly after
15
             Plaintiff fell behind on the payments on his account.
16

17     54.   From May of 2019 through July of 2019, Defendant and the collectors

18           employed by Defendant repeatedly and willfully contacted Plaintiff on his
19
             cellular telephone in an effort to collect the debt, which were “debt
20

21           collection[s]” as that term is defined by Cal. Civ. Code § 1788.2(b)

22     55.   Defendant’s collection conduct with respect to Plaintiff in illegally collecting
23
             a debt, namely by placing calls in violation of the TCPA, is an otherwise
24

25           unfair and unconscionable means of collecting a debt and therefore violates

26           15 U.S.C § 1692f, and by extension the RFDCPA.
27
       56.   The natural consequence of Defendant placing numerous illegal calls to
28



       Complaint—11
     Case 3:19-cv-01622-W-AHG Document 1 Filed 08/28/19 PageID.12 Page 12 of 20


             Plaintiff’s cellular telephone, despite Plaintiff’s requests that these
 1

 2           automated ATDS calls to his cellular telephone cease, was to annoy, harass,
 3
             oppress, or abuse Plaintiff and therefore Defendant violated 15 U.S.C §§
 4
             1692d, 1692d(5), as well as Cal. Civ. Code § 1788.11(d) of the RFDCPA.
 5

 6     57.   Plaintiff felt frustrated and helpless as a result of the calls. The unrelenting,
 7
             repetitious calls at all hours of the day disrupted Plaintiff’s daily activities
 8

 9
             and peaceful enjoyment of his personal and professional life.

10     58.   In violating 15 U.S.C §§ 1692f, 1692d, and 1692d(5), Defendant’s actions
11
             also violated Cal. Civ. Code § 1788.17.
12

13
                                              Summary

14     59.   All of the calls made to Plaintiff’s cell phone by Defendant and its agents
15
             using an automatic telephone dialing system were made in violation of the
16

17           TCPA, RFDCPA, and were unreasonable and highly offensive invasions of

18           Plaintiff’s right to privacy.
19
       60.   Defendant’s persistent autodialed calls eliminated Plaintiff’s right to be left
20

21           alone.

22     61.   Defendant’s autodialed collection calls disrupted Plaintiff’s privacy, and
23
             continually frustrated and annoyed Plaintiff.
24

25     62.   These persistent autodialed collection calls eliminated the peace and

26           solitude that the Plaintiff would have otherwise had in Plaintiff’s home and
27
             anywhere else Plaintiff went with his cell phone.
28



       Complaint—12
     Case 3:19-cv-01622-W-AHG Document 1 Filed 08/28/19 PageID.13 Page 13 of 20


       63.   By persistently autodialing Plaintiff’s cell phone without prior express
 1

 2           consent, Defendant invaded Plaintiff’s right to privacy, as legally protected
 3
             by the TCPA, and caused Plaintiff to suffer concrete and particularized
 4
             harm.
 5

 6                                 CAUSES OF ACTION
 7
                                          COUNT I.
 8

 9
       VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

10                                  47 U.S.C. § 227 et seq.
11
       64.   Plaintiff incorporates by reference all of the above paragraphs of this
12

13
             Complaint as though fully stated herein.

14     65.   Within the four-year period immediately preceding this action, Defendant
15
             made numerous calls to Plaintiff’s cell phone using an automatic telephone
16

17           dialing system in violation of the TCPA, 47 U.S.C. § 227(b)(1)(A)(iii) and

18           47 C.F.R. 64.1200 (a)(1)(iii).
19
       66.   The acts and/or omissions of Defendant at all times material and relevant
20

21           hereto, as described in this complaint, were done unfairly, unlawfully,

22           intentionally, deceptively and absent bona fide error, lawful right, legal
23
             defense, legal justification or legal excuse.
24

25     67.   As a causally direct and legally proximate result of the above violations of

26           the TCPA, Defendant, at all times material and relevant hereto and as
27
             described in this Complaint, caused Plaintiff to sustain damages.
28



       Complaint—13
     Case 3:19-cv-01622-W-AHG Document 1 Filed 08/28/19 PageID.14 Page 14 of 20


       68.    Defendant did not have the prior express consent of Plaintiff to use an
 1

 2            automatic telephone dialing system to call Plaintiff’s cell phone.
 3
       69.    Defendant made these calls to Plaintiff’s cell phone willfully and after
 4
              Plaintiff explicitly asked Defendant to stop.
 5

 6     70.    Under 47 U.S.C. § 227(b)(3)(B), Plaintiff is entitled to statutory damages
 7
              under the TCPA of $500.00 per automated phone call made to Plaintiff by
 8

 9
              Defendant.

10     71.    Defendant willfully and knowingly violated the TCPA and, as such,
11
              Plaintiff is entitled to $1,500.00 per automated phone call made to Plaintiff
12

13
              pursuant to 47 U.S.C. § 227(b)(3).

14     72.    Plaintiff is also entitled to injunctive relief prohibiting Defendant from
15
              contacting Plaintiff’s cell phone using an automatic telephone dialing
16

17            system pursuant to 47 U.S.C. § 227(b)(3)(a).

18                                        COUNT II.
19
             VIOLATIONS OF THE ROSENTHAL FAIR DEBT COLLECTION
20

21                                    PRACTICES ACT

22                     CALIFORNIA CIVIL CODE §§ 1788-1788.32
23
       73.    Plaintiff re-alleges and incorporates by reference the above paragraphs as
24

25            though set forth fully herein.

26     74.    The foregoing acts and omissions of Defendant constitutes numerous and
27
              multiple violations of the RFDCPA, including but not limited to each and
28



       Complaint—14
     Case 3:19-cv-01622-W-AHG Document 1 Filed 08/28/19 PageID.15 Page 15 of 20


             every one of the above-cited provisions of Cal. Civ. Code §§ 1788-
 1

 2           1788.32.
 3
       75.   As a result of Defendant’s violations of the RFDCPA, Plaintiff is entitled
 4
             to any actual damages pursuant to Cal. Civ. Code § 1788.30(a); statutory
 5

 6           damages for a knowing or willful violation in the amount up to $1,000.00
 7
             pursuant to Cal. Civ. Code § 1788.30(b); reasonable attorney’s fees and
 8

 9
             costs pursuant to Cal. Civ. Code § 1788.30(c) from Defendant; and an

10           award of remedies arising under 15 USC § 1692k of actual damages,
11
             statutory damages of $1,000.00, costs of litigation and reasonable
12

13
             attorney’s fees pursuant to Cal. Civ. Code § 1788.17 from Defendant.

14                                         COUNT III.
15
             INVASION OF PRIVACY BY INTRUSION UPON SECLUSION
16

17     76.   Plaintiff incorporates by reference all of the paragraphs of this Complaint

18           as though fully stated herein.
19
       77.   Congress explicitly recognized a consumer’s inherent right to privacy in
20

21           collection matters in passing the Fair Debt Collection Practices Act, when

22           it stated as part of its findings:
23
                      Abusive debt collection practices contribute to the number of
24                    personal bankruptcies, to marital instability, to the loss of jobs, and
25                    to invasions of individual privacy.

26           15 U.S.C. § 1692(a) (emphasis added).
27
       78.   Congress further recognized a consumer’s right to privacy in financial data
28



       Complaint—15
     Case 3:19-cv-01622-W-AHG Document 1 Filed 08/28/19 PageID.16 Page 16 of 20


             in passing the Gramm Leech Bliley Act, which regulates the privacy of
 1

 2           consumer financial data for a broad range of “financial institutions”
 3
             including debt collectors albeit without a private right of action, when it
 4
             stated as part of its purposes:
 5

 6                    It is the policy of the Congress that each financial institution
                      has an affirmative and continuing obligation to respect the
 7
                      privacy of its customers and to protect the security and
 8                    confidentiality of those customers’ nonpublic personal
 9
                      information.

10           15 U.S.C. § 6801(a) (emphasis added).
11
       79.   The Court of Appeals for the 8th Circuit has held that violations of the
12

13
             TCPA were violations of a consumer’s right to privacy:

14                    We conclude that the ordinary meaning of the term "right of
15                    privacy" easily includes violations of the type of privacy interest
                      protected by the TCPA. Our court has previously stated that
16                    violations of the TCPA are "'invasions of privacy' under [the]
17                    ordinary, lay meaning[] of the[] phrase[].

18           Owners Ins. Co. v. European Auto Works, Inc., 695 F.3d 814 (8th Cir.
19
             2012) (citing Universal Underwriters Ins. Co. v. Lou Fusz Auto. Network,
20

21           Inc., 401 F.3d 876, 881 (8th Cir. 2005)).

22     80.   California has also recognized the right of privacy.
23
       81.   Plaintiff had a reasonable expectation of privacy in Plaintiff’s solitude,
24

25           seclusion, private concerns and affairs.

26     82.   Defendant and its agents intentionally and/or negligently interfered,
27
             physically or otherwise, with the solitude, seclusion and private concerns
28



       Complaint—16
     Case 3:19-cv-01622-W-AHG Document 1 Filed 08/28/19 PageID.17 Page 17 of 20


             of Plaintiff by repeatedly and unlawfully calling Plaintiff’s cellular
 1

 2           telephone, and by continuing to call Plaintiff after he requested that they
 3
             stop.
 4
       83.   The conduct of Defendant and its agents, in engaging in the above-
 5

 6           described illegal collection conduct against Plaintiff, resulted in multiple
 7
             intrusions and invasions of privacy, which occurred in a way that would
 8

 9
             be highly offensive to a reasonable person in that position.

10     84.   As a result of such intrusions and invasions of privacy, Plaintiff is entitled
11
             to equitable relief to prevent further invasions, compensatory damages,
12

13
             reasonable attorney’s fees and punitive damages from Defendant in an

14           amount to be determined at trial.
15

16

17                                 PRAYER FOR RELIEF

18           WHEREFORE, Plaintiff prays that judgment be entered against Defendant
19
       as follows:
20

21                                        COUNT I.

22     VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
23
                                    47 U.S.C. § 227 et seq.
24

25           a) for an award of $500.00 in statutory damages, for each and every one of

26               Defendant’s negligent violations of 47 U.S.C. § 227, et seq., pursuant to
27
                 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C), against
28



       Complaint—17
     Case 3:19-cv-01622-W-AHG Document 1 Filed 08/28/19 PageID.18 Page 18 of 20


                 Defendant and for Plaintiff;
 1

 2           b) for an award of $1,500.00 in treble damages, for each and every one of
 3
                 Defendant’s knowing and/or willful violations of 47 U.S.C. § 227, et
 4
                 seq., pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. §
 5

 6               227(b)(3)(C), against Defendant and for Plaintiff;
 7
             c) for an injunction prohibiting Defendant from contacting the Plaintiff’s
 8

 9
                 cell phone using an automatic telephone dialing system pursuant to 47

10               U.S.C. § 227(b)(3)(A);
11
                                          COUNT II.
12

13
          VIOLATIONS OF THE ROSENTHAL FAIR DEBT COLLECTION

14                                    PRACTICES ACT
15
                      CALIFORNIA CIVIL CODE §§ 1788-1788.32.
16

17           d) an award of actual damages pursuant to Cal. Civ. Code § 1788.30(a) in

18               an amount to be adduced at trial, from Defendant;
19
             e) an award of statutory damages of $1,000.00, pursuant to Cal. Civ. Code
20

21               § 1788.30(b), from Defendant;

22           f) an award of costs of litigation and reasonable attorney’s fees, pursuant
23
                 to Cal. Civ. Code § 1788.30(c), from Defendant;
24

25           g) an award of remedies arising under 15 USC § 1692k of actual damages,

26               statutory damages of $1,000.00, costs of litigation and reasonable
27
                 attorney’s fees pursuant to Cal. Civ. Code § 1788.17, from Defendant;
28



       Complaint—18
     Case 3:19-cv-01622-W-AHG Document 1 Filed 08/28/19 PageID.19 Page 19 of 20


                 and
 1

 2                                         COUNT III.
 3
            INVASION OF PRIVACY BY INTRUSION UPON SECLUSION
 4
             h) for an award of actual and compensatory damages from Defendant
 5

 6               pursuant to California law for its invasion of Plaintiff’s privacy in an
 7
                 amount to be determined at trial.
 8

 9
                                        TRIAL BY JURY

10           Pursuant to the Seventh Amendment to the Constitution of the United States
11
       of America, Plaintiff is entitled to, and demands a trial by jury.
12

13

14     Dated:    August 28, 2019.               Law Offices of Roberto Robledo
15                                              /s/ Roberto Robledo
16
                                                Attorneys for Plaintiff
17

18

19

20

21

22

23

24

25

26
27

28



       Complaint—19
     Case 3:19-cv-01622-W-AHG Document 1 Filed 08/28/19 PageID.20 Page 20 of 20


                   VERIFICATION OF COMPLAINT AND CERTIFICATION
 1
              Pursuant to 28 U.S.C. § 1746, Plaintiff Joseph Russo, having first been duly
 2
       sworn and upon oath, verifies, certifies, and declares as follows:
 3
       1. I am a Plaintiff in this civil proceeding.
 4
       2. I have read the above-entitled civil Complaint prepared by my attorneys and I
 5
          believe that all of the facts contained in it are true, to the best of my knowledge,
 6
          information and belief formed after reasonable inquiry.
 7

 8
       3. I believe that this civil Complaint is well grounded in fact and warranted by existing

 9
          law or by a good faith argument for the extension, modification, or reversal of

10
          existing law.

11
       4. I believe that this civil Complaint is not interposed for any improper purpose, such

12
          as to harass any Defendant(s), cause unnecessary delay to any Defendant(s), or

13
          create a needless increase in the cost of litigation to any Defendant(s), named in the

14
          Complaint.

15     5. I have filed this civil Complaint in good faith and solely for the purposes set forth

16        in it.

17

18            I declare under penalty of perjury that the foregoing is true and correct.

19     Executed on _______________
                   08/28/2019


20                    Date

21                    __________________________________________

22                    Signature

23

24

25

26
27

28



       Complaint—20
